Chief Judge VAUGHN
dissenting.
I would order a new trial.
The question of plaintiffs contributory negligence should have been submitted to the jury. There is evidence tending to show that plaintiff “parked or left standing” his vehicle on the paved portion of the highway. There is no evidence that the vehicle was “disabled to such an extent that it [was] impossible to avoid stopping and temporarily leaving the vehicle” on the highway. The weight to be given the evidence of plaintiffs contributory negligence and the question of proximate cause were for the twelve. Saunders v. Warren, cited by the majority, reversed a judgment of involuntary nonsuit and held that the question of plaintiffs contributory negligence in stopping on the highway because his lane of travel was blocked by other stalled vehicles was for the jury.